 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11       ELISA L.,1                              Case No. CV 18-09256 PSG (RAO)
12                        Plaintiff,
13            v.                                 ORDER ACCEPTING REPORT
                                                 AND RECOMMENDATION OF
14       COMMISSIONER OF SOCIAL                  UNITED STATES MAGISTRATE
         SECURITY,                               JUDGE
15
                          Defendant.
16

17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, all of the
18
     other records and files herein, and the Report and Recommendation of United States
19
     Magistrate Judge (“Report”). The time for filing objections to the Report has passed,
20
     and no objections have been filed. The Court hereby accepts and adopts the findings,
21
     conclusions, and recommendations of the Magistrate Judge.
22
     ///
23
     ///
24
     ///
25
     ///
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
 1         IT IS ORDERED that the decision of the Commissioner of Social Security is
 2   reversed, and the matter is remanded for further administrative action.
 3

 4

 5

 6
     DATED: 4/3/2020                        ___________________________________
                                            PHILIP S. GUTIERREZ
 7                                          UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
